      Case 3:11-cv-01609-CCC-EB Document 340 Filed 10/27/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                              :   CIVIL ACTION NO. 3:11-CV-1609
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
HARLEY LAPPIN, et al.,                      :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, on this 27th day of October, 2020, upon consideration of the

remaining defendants’ representation during the pretrial scheduling conference

that the United States Attorney’s Office is considering whether to file a motion for

summary judgment pursuant to Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), with respect

to plaintiff David E. Hill’s remaining claims regarding use of four-point restraints

(Doc. 336), it is hereby ORDERED that the remaining defendants are directed to file

either their motion for summary judgment or a status report indicating that they

will not be filing such a motion within 21 days of the date of this order.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
